Case 2:18-cv-01016-JAD-CWH Document 21 Filed 05/15/19 Page 1 of 2




                                              ECF Nos. 10, 11, 21
Case 2:18-cv-01016-JAD-CWH Document 21 Filed 05/15/19 Page 2 of 2




       Based on the parties' stipulation [ECF No. 21] and good cause appearing, IT IS
HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear
its own fees and costs. All pending motions [ECF Nos. 10, 11] are DENIED as moot. The
Clerk of Court is directed to CLOSE THIS CASE.

                                          _________________________________
                                                       ____
                                                          _ __________
                                                                    _ __ _ _
                                          U.S. District Judg
                                                        Judge
                                                          dge Jennif
                                                          dg   Jennifer
                                                                    feerr A.
                                                                          A Dorsey
                                          Dated: May 15, 2019
